Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the specification is withdrawn based on amendment to specification filed on 4/28/2022.
Applicant's arguments filed on 4/28/2022 with respect to the 35 U.S.C. 112(a) rejections have been fully considered but they are not persuasive.  Examiner’s rebuttal is given below.
35 U.S.C. §112(a) Enablement 
Applicant argues on pages 10-11 of the Remarks, specifically in the second full paragraph under the 35 U.S.C. §112(a) Rejections heading, essentially that the Examiner must provide an explanation of why the specification fails to teach how to make and use the claimed invention without undue experimentation in view of the Wands factors.
Examiner provided a reasonable basis to question the enablement of the disclosure provided for the claimed invention, being established in the Non-Final Office Action filed on 2/1/2022.  Specifically, within numeral 6 of the said Office Action , Examiner states that the disclosure only describes “the application of quantum entanglement, but does not disclose how to implement/make the quantum entanglement mechanism”.  In the Office Action, Examiner’s makes statements that correlate to several of the Undue Experimentation Factors cited in MPEP §2164.01(a) as pertaining to In re Wands.  
First and foremost, Examiner reemphasizes the statement in numeral 6 of the Non-Final Office Action, the disclosure “does not disclose how to implement/make the quantum entanglement mechanism” and “Various other questions, alluded to earlier, arise with regard to how entanglement is created …”.  This directly correlates to undue experimentation factors (F) and (H) listed in MPEP §2164.01(a), namely “(F) The amount of direction provided by the inventor” and “(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure”.  In the specification, mention of quantum entanglement is made and limited to ¶4-6, 9, 19, 77, 81 and 82.  All of these paragraphs give only a broad functional description of the use/application of quantum entanglement, namely keeping layers/weights of a core deep learning model in sync with other external deep learning models.   There is absolutely no direction or guidance provided in the specification as to how to physically realize/create this quantum entanglement between layers.  There is not even a single mention or suggestion of a quantum bit (qu-bit), the basic unit of quantum information for quantum computing (see extrinsic evidence to Qubit - Wikipedia, cited in PTO-892).  Creating qu-bits alone generally require sophisticated quantum-based physical hardware and can be implement in a wide variety of ways (see extrinsic evidence to Qubit – Wikipedia, “Physical implementations” section for an incomplete list of way to physical implement of Qubits).  Specific to creating quantum entanglement, extrinsic evidence cited in PTO-892 to Quantum entanglement – Wikipedia provides an incomplete list of several ways to create quantum entanglement (see Quantum entanglement – Wikipedia, “Methods of creating entanglement” section).  For the application of quantum entanglement in computing in the manner in which Applicant is claiming, this would further require a quantum-base physical hardware design to be coupled to classical computational hardware and software, requiring non-trivial programming in which the specification again provides absolutely no direction or guidance.  Because of the numerous ways to design/implement such a complex quantum system, this creates undue experimentation.  Applicant provides no guidance and direction in the specification as to how to make this complex quantum system, relying completely on one of ordinary skill in the art to do so.   Thus, the factor (F) of “The amount of direction provided by the inventor” is effectively zero for how to physically realize the quantum entanglement claimed.  Per factor (H) of “The quantity of experimentation needed to make or use the invention based on the content of the disclosure”, as demonstrated in the extrinsic evidence, there are a multitude of different ways to generate qu-bits and create quantum entanglement.  Furthermore, there is non-trivial hardware/software engineering in coupling the fundamental quantum-based hardware system to classical computation systems in order to synchronizing deep learning model layers by quantum entanglement. Since there is zero direction or guidance in the specification as to how to do this, there is clearly a significant level of experimentation needed to make and physically realize the claim limitation of synchronizing layers of the core deep learning model with those of a plurality of external deep learning models using quantum entanglement.  As stated within numeral Section 6 of said Non-Final Office Action and cited in MPEP §2161.01(III): The Federal Circuit has stated that '"[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement."' Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he 'omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required."') (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005).  There is no disclosure of any specific starting material or of any conditions under which quantum entanglement of deep learning layers can be carried out.
Within numeral 6 of the Non-Final Office Action, Examiner further states ”It is questionable how one of ordinary skill in the art can implement quantum entanglement for potentially large sets of data describing layers between the external deep learning models and the core deep learning model as quantum entanglement itself appears non-trivial.”  Examiner further alluded to the lack of enablement within numeral 5 of the Non-Final Office Action by posing questions that the specification provides no direction or guidance in how to answer: “Synchronization of potentially large sets of data describing layers of deep learning models is not apparent nor likely trivial. For example, general disclosure in figs. 5, 7 and ¶81 describe the application of quantum entanglement to keep in sync layers and associated weights between the external deep learning models and core deep learning model, but provides no detail on how the quantum entanglement is actually implemented. For instance, are nodes within each layer being enumerated by qu-bits such that qu-bits are synchronized between deep learning models by quantum entanglement? Are the associated weights of nodes within the layers being assigned values in qu-bits, and qu-bits being synchronized by quantum entanglement? How many qu-bits are being entangled? What is quantum mechanism creating the entanglements?”. The lack of direction or guidance in these fundamental questions that require answers in order to make the claimed invention cause undue experimentation that show lack of enablement.  They directly correlate to undue experimentation factors (F) and (H) listed in MPEP §2164.01(a).  To further elaborate, assuming Applicant is using qu-bits for the quantum entanglement (which, again, is not expressly stated in the specification), there is a fundamental inquiry as to whether it was even possible to have a sufficient number of entangled qu-bits to make and use the claimed limitation of synchronizing all the weights of the layers of the core deep learning model and with corresponding weights in multiple external deep learning models.  To highlight this quandary, extrinsic reference Model Compression and Acceleration for Deep Neural Networks to Cheng et al. (cited in PTO-892) teaches that deep learning models at the time of the invention in 2018 can have millions and even billions of parameters, e.g., weights and biases (see pg. 126, first paragraph of Cheng et al.: “Krizhevsky et al. [1] achieved breakthrough results in the 2012 ImageNet Challenge using a network containing 60 million parameters with five convolutional layers and three fully connected layers. Usually, it takes two to three days to train the whole model on the ImagetNet data set with an NVIDIA K40 machine. In another example, the top face-verification results from the Labeled Faces in the Wild (LFW) data set were obtained with networks containing hundreds of millions of parameters, using a mix of convolutional, locally connected, and fully connected layers [2], [3]. It is also very time-consuming to train such a model to obtain a reasonable performance. In architectures that only rely on fully connected layers, the number of parameters can grow to billions [4]”).  With no direction and guidance in how to make and use an underlying entanglement mechanism that can cover large datasets of parameters inherent to deep learning models such as those taught by Cheng et al. that contain large number of parameters, it would cause undue experimentation for one of ordinary skill in the art to make and use the claimed invention.  To put the quandary of how to quantum entangle large number of parameters of deep learning models in further context, extrinsic reference 18-qubit entanglement sets new record to Zyga (cited in PTO-892) is a reference published in the year the instant application was filed, which states that the experimental world record for the number of qubits was 18-qubits.  That translates to 218 bits of information, which is 262144 bits or 32kilobytes (32kB).  It is questionable how large amounts of parameters in deep learning models such as those cited in the instant application can be enumerated with only 32kB. The specification discusses using deep learning models to perform image recognition, such as images of animals (¶2,69).  Deep learning models for image recognition have large number of parameters.  Fig. 7 of the instant Drawing show a core deep learning model with having “4,892,169” total parameters.  There is no guidance or direction provided by the specification on how to make or use the claimed invention with a practically limited amount of qubits, e.g., 32kB.  Even if there exists ways to compress a deep neural network to reduce the number of parameters, the specification provides no direction and guidance.  As alluded to in the Non-Final Office action, other practical questions abound when dealing with quantum entanglement of layers in deep learning models as claimed.  For instance, it appears Applicant assumes layers can be entangled for long periods of time, i.e., when external deep learning models weights in particular layers are changed, the corresponding core deep learning model weights will be updated, this occurring indefinitely.  However, practically speaking in the real world, entanglement lifetime is limited and difficult to maintain for long periods of time.  Extrinsic reference Entanglement lifetime extended orders of magnitude using coupled cavities to Zyga (cited in PTO-892) teaches that “entanglement decays very quickly due to unavoidable interactions with the surrounding environment” and that at the time of Zyga publication in 2015, the entanglement lifetime appears to have been 10 milliseconds.  Without any direction and guidance in the specification as to how to maintain synchronization of quantum entangled layers for a long period of time, there is undue experimentation in attempting to maintain quantum entanglement of large number of weights/layers in different deep learning models for a long period of time.  Thus, the factor (F) of “The amount of direction provided by the inventor” is effectively zero for how to physically realize the quantum entanglement claimed.  Per factor (H) of “The quantity of experimentation needed to make or use the invention based on the content of the disclosure”, as demonstrated in the extrinsic evidence, there is a multitude of issues that require direction and guidance that would otherwise require tremendous and undue experimentation, such as how can large amounts of parameters intrinsic to deep learn models can be entangled where there is only a limited number of qu-bits that have been experimentally entangled, how to maintain entanglement for a long period of time, etc.
  With regard to other undue experimentation factors, for factor (A) the breadth of the claims, the claim limitation simply claims the use of quantum entanglement as the method of synchronization.  As taught by extrinsic reference Quantum entanglement – Wikipedia, in the section titled “Methods of creating entanglement”, there are several ways to create quantum entanglement.  Without any direction and guidance to how to make and use quantum entanglement, there is undue experimentation.  For factor (B), the nature of the invention, and factor (C), the state of the prior art, the claimed invention involves quantum physics which is still a nascent field.  As alluded to by the various extrinsic references cited in the PTO-892, use of quantum entanglement and the state of development using quantum entanglement is still very much developing in a laboratory.  The nature of quantum physics is highly complex.  For factor (D), the level of one of ordinary skill in the art, extrinsic references of 18-qubit entanglement sets new record to Zyga and Entanglement lifetime extended orders of magnitude using coupled cavities to Zyga shows experts in the field setting records for the number of qubits able to be entangled as well as how long entanglement lifetimes can practically be achieved.  The claim invention appear to require capabilities beyond these records, which clearly indicate more direction and guidance is needed to be provided to one of ordinary skill in the art in order to make and use the invention, otherwise undue experimentation would be incurred.  For Factor (E), the level of predictability in the art, quantum physics is inherently stochastic, which by definition means working with random probability distributions or patterns that may be analyzed statistically, but may not be predicted precisely.  Thus, the level of predictability is not precise, requiring direction and guidance that would otherwise result in undue experimentation.  For Factor (G), the existence of working examples, Examiner is not aware of any working examples of synchronizing deep learning model layers as claimed.
Applicant argues on pages 12 of the Remarks that “Contrary to the Examiner's assertions, the specification includes technical disclosure of how the layers in the core deep learning model are synchronized with the layers from the plurality of external deep learning models using quantum entanglement” and Applicant subsequently points to ¶9, 77-79.
Examiner disagrees.  None of the paragraphs that Applicant points to describe how to generate or create, e.g., “make” the quantum entanglement as mandated by enablement requirement of 35 U.S.C. 112(a).  At best, the specification superficially describes application, e.g. “use” of quantum entanglement to synchronize layers.  The purpose of the enablement requirement is for the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.  MPEP §2164.  As put forth by Examiner’s rebuttal in numeral 4 above, there is zero guidance and direction provided in the specification as to how to make quantum entanglement, e.g., how to physically realize the quantum entanglement that is claimed.  While Applicant does describe superficially the notion of using quantum entanglement for the purposes of synchronization of deep learning model layers in the specification, nothing is provided in the specification as to how to physical materialize this notion.  One can also argue that one of ordinary skill in the art cannot use something that he/she cannot make or obtain.  Put another way, if one cannot make or obtain a physically realized version of a synchronized deep learning models using quantum entanglement, how can one use something that does not exist?
Applicant argues on page 14 of the Remarks that “It is hard to fathom, given these enumerated paragraphs of disclosure replete throughout the specification teaching quantum entanglement comprises updating the weights used in the core deep learning model by combining the new incoming weights with the stored weights, how the Examiner could conclude that the limitations of ""synchronizing ... layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement" in claim 1 does not appear to have any technical disclosure as how to achieve such quantum entanglement."
Examiner disagrees.  Restating what Examiner put forth in numeral 6 of the Non-Final Office Action regarding lack of enablement, “the only disclosure associated with this limitation pertains to application of quantum entanglement, but does not disclose how to implement/make the quantum entanglement mechanism”.  The specification provides zero direction and guidance as to how to create quantum entanglement for the claimed invention.  It would be unfathomable for one of ordinary skill in the art to make quantum entanglement work to synchronize deep learning models without undue experimentation.
Applicant argues on page 14 of the Remarks that the NPL article titled Deep Learning and Quantum Entanglement: Fundamental Connections with Implications to Network Design to Levine et al. (which was discovered and cited by Examiner in the Non-Final Office Action) “provides evidence that quantum entanglement measures are understood by those skilled in the art”.
Examiner disagrees.  Examiner cited this reference because it “discloses the notion of applying quantum entanglement to deep learning models” (see numeral 10.b. of the Non-Final Office Action).  Examiner did not state the detailed nature of how quantum entanglement is being applied to deep learning models in the NPL reference.  A deeper read of Levine et al. shows that the research is attempting to uses tools previously discovered and applicable for quantum entanglement and apply those tools to better analysis of deep learning models (Levine et al., at pg. 2, paragraphs 2-4) where the research is finding equivalences between quantum entanglement and deep learning models in order to transfer useful tools from the study of quantum entanglement to better analyze and understand deep learning models (Levine et al., at page 30, last paragraph before Acknowledgement section).  Applicant is claiming actual and direct physical use of quantum entanglement to entangle/synchronize information in two memory locations, i.e., that of weights in a core deep learning model and corresponding weights of external deep learning models.  There is no evidence of the latter in the former.  Levine et al. is attempting to mathematically analogize quantum entanglement with deep learning models so one can use the same mathematical tools to analyze deep learning models.  This is very different from the claimed invention in physically implement quantum entanglement inside deep learning models.  Thus, Levine et al., does not provide evidence that one of ordinary skill in the art knows how to make synchronize deep learning model layers by quantum entanglement in the manner claimed.
As stated in the page 4 of the Non-Final Office action,  Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed inventions when the enabling knowledge is not known in the art.  MPEP 2161.01(III).
Applicant argues on page 15 that Examiner must establish a reasonable basis to question the enablement provided for the claimed invention.  Applicant states Examiner having failed to establish a prima facie case because the Examiner did not discuss the Wands factors, reasons, and evidence that lead the Examiner to conclude the specification fails to teach how to make and use the claimed invention without undue experimentation.
Examiner disagrees.  Examiner clearly stated a reasonable basis to question the enablement provided in the claimed invention. Pertaining to the claimed limitation regarding use of quantum entanglement, Examiner states in Non-Final Office action “the only disclosure associated with this limitation pertains to application of quantum entanglement, but does not disclose how to implement/make the quantum entanglement mechanism”.  On top of this, Examiner posed several questions in the Non-Final Office Action that correlate to the Wands factors as elaborated in numeral 4 of Examiner’s rebuttal above.   
Applicant applies the arguments against the 35 U.S.C. §112(a) enablement rejection to all of Claims 1-23.
Examiner rebuttal to Applicant’s arguments above are applicable to all of Claims 1-23.
Applicant argues on page 17 of the Remarks that the written description requirement be withdraw for claims 1-23 based on “sufficient written description of how the layers in the core deep learning model are synchronized with the layers from the plurality of external deep learning models using quantum entanglement in a manner understandable to a person of ordinary skill in the art that shows that the inventor actually invented the claimed invention at the time of filing”, pointing to ¶9, 18, 77, 79 and 81 as the support for written description
Examiner disagrees.  As Examiner stated within numeral 5 of the Non-Final Office Action pertaining to the written description rejection, for the claimed invention, there “does not appear to have any technical disclosure as how to such achieve such quantum entanglement”.  There does not appear evidence Applicant had possession of the claimed invention when there is no disclosure as to how quantum entanglement is actually implemented.  Applicant is claiming using quantum entanglement to synchronize layers of deep learning model.  Examiner pointed out above several questions in the Non-final Office action with regards to omissions in the disclosure with regard to how quantum entanglement can be implemented.  Examiner further elaborates on these questions in the above rebuttal sections with regard to certain limits in quantum entanglement that exist at the time of the invention, which suggest Applicant did not have possession of the invention.  For instance, extrinsic evidence from Entanglement lifetime extended orders of magnitude using coupled cavities to Zyga teaches the very short entanglement lifetimes achieved in state of the art laboratory experiments versus the very long entanglement lifetimes needed for synchronization of layers as described in the specification.  Also, extrinsic evidence from 18-qubit entanglement sets new record to Zyga show that limited number of qubits can be entangled in state of the art laboratory experiments, which appears far fewer than necessary to cover the large number of parameters needed for synchronization of multiple layers between deep learning models described in the specification.
On pages 17 and 18, regarding the 35 U.S.C. §112(b) rejections of claims 1-23, Applicant is essentially arguing that the 35 U.S.C. §112 rejection is invalid because the claim limitation for synchronization is defined, where the specification contains “an expression which makes clear the boundaries of the subject matter for which protection is sought” and that those “skilled in the art would understand what is claimed when the claim is read in light of the specification”.
Applicant’s arguments with regard to the 35 U.S.C. §112(b) rejection are persuasive.  Because Applicant is claiming the synchronization is performed by using only quantum entanglement and the specification discloses such synchronization in verbatim, the metes and bounds of the claim limitation appear clear.  The 35 U.S.C. §112(b) rejection for claims 1-23 are withdrawn.
The 35 U.S.C. §112(a) rejections of claims 1-23 are maintained below and expounded upon to include clarifications made from Examiner’s rebuttal above.
Claim Rejections - 35 USC § 112(b) or 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step ‘quantum enablement’ is being used to perform the claim limitation “synchronizing, by the computing device, layers in the core deep learning model with the layers from the plurality of external deep learning models”.
In the disclosure, within every passage where the terms “synchronizing” (¶4,9), “synchronize” (¶5,6), “synchronized“ (¶77,79,80), “sync” (¶81) , “syncing” (¶82) is mentioned, entanglement is disclosed indicating the essential nature of using ‘quantum entanglement’ for synchronizing the layers.  For instance, within the Summary section alone, ¶4  discloses: “synchronizing, by the computing device, layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement”.  In the Summary section of the specification at ¶5, discloses: “synchronize layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement.  This aspect of the invention addresses the above-mentioned shortcomings associated with conventional deep learning algorithms by combining multiple deep learning algorithms without using a network”.  In the Summary section of the specification at ¶6, discloses: “synchronize layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.  This aspect of the invention addresses the above-mentioned shortcomings associated with conventional deep learning algorithms by combining multiple deep learning algorithms without using a network”.  In the Summary section of the specification at ¶9, discloses: “In another optional aspect of the invention, the synchronizing the layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement comprises updating the weights used in the core deep learning model by combining the new incoming weights with the stored weights. These optional aspects of the invention address the above-mentioned shortcomings by providing a core deep learning model that is untethered from a network through entanglement and that allows for transfer of weights without network lag”.  Because of the omission of the step of using ‘quantum entanglement’ for the synchronizing claim limitation, this is suggestive of other possible non-quantum entanglement approaches for synchronization, when the only way specified by the specification is by ‘quantum entanglement’.  Because the metes and bounds of the claim limitation is unclear with regard to how the synchronization limitation is performed, the claim is indefinite. 
Per MPEP §2172.01, “Depending on the specific facts at issue, a claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under…35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite (see, e.g., In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976)); or under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA1968)). Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention”.  The missing step of using ‘quantum entanglement’ is necessary to synchronize the layers of the core deep learning model with the layers from the plurality of external deep learning models.  As pointed out above, every mention in the specification associated with synchronizing the layers also describes entanglement used for synchronization.  Without a ‘quantum entanglement’ step being claimed along with synchronizing the layers, there appears to be no other disclosure or way synchronizing can be performed, particularly when Applicant is also stating in the disclosure “transfer of weights without network lag” (¶9).  Therefore, the application fails to claim the subject matter that the inventor or a joint inventor regards as the invention based on the omission of the essential step of using quantum entanglement for synchronizing.
To expedite prosecution, based on the above reasoning and interpretation of the disclosure, the claimed synchronizing limitations is interpreted to include the step of being performed ‘using quantum entanglement’ in this Office Action.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “synchronizing, by the computing device, layers in the core deep learning model with the layers from the plurality of external deep learning models using entanglement, wherein the synchronizing using the entanglement comprises combining the weights stored for each layer of the core deep learning model with incoming weights of corresponding layers from the external deep learning models, the incoming weights discounted based on a time weight factor” is indefinite because the scope of the claimed term “entanglement” is unclear, as there could potentially be non-quantum types of entanglement (which appears outside of the scope defined in the specification). Per MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).” 
As this particular claim limitation involves synchronization of the core deep learning model with a plurality of external deep learning models, the specification appears to describe this type of synchronization being done by only quantum entanglement and the specification provides no clear disclosure of non-quantum types of entanglement.  For instance, in the specification at ¶4-6, synchronization of the core deep learning model with the plurality of external deep learning models are all disclosed as being performed expressly by quantum entanglement. Figs. 5 and corresponding disclosure in the specification at ¶67-79 discloses synchronization of the core deep learning model with the plurality of external deep learning models are all disclosed as being performed expressly by quantum entanglement.  Specifically, as corresponding to Fig. 5, the specification at ¶79 discloses quantum entanglement as applied substantively in the context of all that is claimed for claim 27: “Still referring to step 550, in embodiments, the deep learning program module 420 updates each layer in the core deep learning model 430 by combining the incoming weights from the corresponding layers in the external deep learning models, discounted based on the time weight factor, with the weights stored at step 540. Accordingly, the deep learning program module 420 keeps the layers in the core deep learning model 430 synchronized with the corresponding layers in the external deep learning models using quantum entanglement. The flow then returns to step 530, and additional training is performed by the deep learning program module 420”.  Fig. 7 and corresponding disclosure in the specification at ¶81 discloses synchronization of the core deep learning model with the plurality of external deep learning models are all disclosed as being performed expressly by quantum entanglement, further using the terms “entanglement” and “quantum entanglement” to be interchangeably equivalent at ¶81: “During training, the included model layers are held constant and kept in sync with the weights of the model on the cloud through quantum entanglement. In this way, there is model transfer of weights without any network lag.  Each of the layers that are shared goes through partial domain adaptation. When this happens, the modified layers are saved locally so that when the core deep learning model 430" is updated through entanglement, the previous weights may be included. A time weight from entanglement updates determines the weight of the entangled weights”.  In ¶82 of the specification, the terms “entanglement” and “quantum entanglement” appear interchangeably equivalent again, namely: “the method also includes syncing results of the training on a cloud platform through quantum entanglement, sharing each layer of the concatenated layers through partial domain adaptation, saving each layer of the concatenated layers locally, and in response to a layer being updated through entanglement, including weights associated with the layer”. 
As demonstrated above, there is a conflict and inconsistency in claim 27 when the claimed term “entanglement” is used instead of “quantum entanglement”, as there is an unreasonable degree of uncertainty in the claims to possibly include various other non-quantum based ways for entanglement not described in the specification versus the singular way of quantum entanglement disclosed in the specification.  
While it may be arguable that there can be some other type of non-quantum type of entanglement that is undisclosed by the specification, all the passage that only use the term “entanglement” in the specification do not appear to expressly deal with external deep learning networks as claimed.  For instance, ¶19 of the specification discloses “untethering deep learning models from a network through entanglement” and “combining different deep learning models together, without using a network (e.g., using edge models)” and “improve software by leveraging other model weights that were trained in completely different spaces, performing deep learning on an edge server, and using chained models, polymorphic models, and local weight caching”.  In the context of ¶19, the updating of weights between deep learning models may be interpreted to be local to a machine, e.g., at an edge server, and not between external deep learning networks as claimed.  Another example is in Fig. 6, where a core deep learning model 430’ is entangled to multiple cloud deep learning models.  While the term “entangled” isn’t qualified with the term “quantum” in Fig. 6, the specification at ¶80 describing Fig. 6 states: “The cloud deep learning models 440-1, 440-2, 440-3, 440-4 are entangled with the core deep learning model 430' such that the deep learning program module 420 keeps the layers in the core deep learning model 430' synchronized with the corresponding layers in the cloud deep learning models 440-1, 440-2, 440-3, 440-4”.  The referenced deep learning program module 420 is shown in fig. 4 (as well as the core deep learning model 430) as external to the cloud deep learning models 440, physically linked over a computer network 450.  If the synchronization is to be done “without a network”, that would necessitate quantum entanglement as oppose to some other type of non-quantum entanglement which would otherwise operate over the network 450.
To expedite prosecution, based on the above reasoning and interpretation of the disclosure, the claimed “entanglement” is interpreted to mean “quantum entanglement” in this Office Action.
Claim Rejections - 35 USC § 112 or 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-23, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the independent claims 1, 9 and 17, the limitations of “synchronizing…layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement” does not appear to have any technical disclosure as how to such achieve such quantum entanglement.  Independent claims 26 and 27, since being interpreted as performing their respective ‘synchronizing’ claim limitations using quantum entanglement (see basis of interpretation in the above Claim Rejections - 35 USC § 112(b) or 35 USC § 112, second paragraph section), would therefore also does not appear to have any technical disclosure as how to such achieve quantum entanglement.  Synchronization of potentially large sets of data describing layers of deep learning models is not apparent nor likely trivial.  For example, general disclosure in figs. 5, 7 and ¶81 describe the application of quantum entanglement to keep in sync layers and associated weights between the external deep learning models and core deep learning model, but provides no detail on how the quantum entanglement is actually implemented.  For instance, are nodes within each layer being enumerated by qu-bits such that qu-bits are synchronized between deep learning models by quantum entanglement?  Are the associated weights of nodes within the layers being assigned values in qu-bits, and qu-bits being synchronized by quantum entanglement? How many qu-bits are being entangled?  What is quantum mechanism creating the entanglements?  
It is emphasized that the disclosure does not appear to have any technical disclosure as how to such achieve such quantum entanglement.  There does not appear evidence Applicant had possession of the claimed invention when there is no disclosure as to how quantum entanglement is actually implemented.  Applicant is claiming using quantum entanglement to synchronize layers of deep learning model.  Examiner pointed out above several questions with regards to omissions in the disclosure with regard to how quantum entanglement can be implemented.  Several limits to quantum entanglement existed at the time of the invention, which suggest Applicant did not have possession of the invention.  For instance, extrinsic evidence from Entanglement lifetime extended orders of magnitude using coupled cavities to Zyga teaches the very short entanglement lifetimes achieved in state of the art laboratory experiments (10 milliseconds in Zyga) versus the very long entanglement lifetimes (appears indefinitely long) needed for synchronization of layers as described in the specification.  Also, extrinsic evidence from 18-qubit entanglement sets new record to Zyga show that limited number of qubits can be entangled in state of the art laboratory experiments, which appears far fewer than necessary to cover the large number of parameters needed for synchronization of multiple layers between deep learning models described in the specification.  Specifically, Zyga taught a record of 18-qubits entangled.  That translates to 218 bits of information, which is 262144 bits or 32kilobytes (32kB).  It is questionable how large amounts of parameters in deep learning models such as those cited in instant application can be enumerated with only 32kB. The specification discusses using deep learning models to perform image recognition, such as images of animals (¶2,69).  Deep learning models for image recognition have large number of parameters.  Fig. 7 of the instant Drawing show a core deep learning model with having “4,892,169” total parameters.  There is no guidance or direction provided by the specification on how to make or use the claimed invention with a practically limited amount of qubits, e.g., 32kB.
Enablement
Claims 1-23, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The Independent claims 1, 9 and 17 recite the limitation “synchronizing…layers in the core deep learning model with the layers from the plurality of external deep learning models using quantum entanglement” which is subject matter not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claims 26 and 27, since being interpreted as performing their respective ‘synchronizing’ claim limitations using quantum entanglement (see basis of interpretation in the above Claim Rejections - 35 USC § 112(b) or 35 USC § 112, second paragraph section), would therefore also contain subject matter not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  To satisfy the enable requirement of 35 U.S.C §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation" (see MPEP 2161.01(III)).  As stated above, the only disclosure associated with this limitation pertains to application of quantum entanglement, but does not disclose how to implement/make the quantum entanglement mechanism.  It is questionable how one of ordinary skill in the art can implement quantum entanglement for potentially large sets of data describing layers between the external deep learning models and the core deep learning model as quantum entanglement itself appears non-trivial.  Various other questions, alluded to earlier, arise with regard to how entanglement is created, what within the layers are actually being entangled to create synchronization, etc.
Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed inventions when the enabling knowledge is not known in the art.  MPEP 2161.01(III) states (with emphasis added):  The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005).  Within the disclosure, is no description of any specific starting material or of any conditions under which quantum entanglement of deep learning layers can be carried out.
There is a direct correlation of the above statements, within this Enablement section, of the question and inquiries posed by the Examiner regarding lacking of enablement to several of the Undue Experimentation Factors cited in MPEP §2164.01(a) as pertaining to In re Wands.  
Regarding Examiner stating the disclosure “does not disclose how to implement/make the quantum entanglement mechanism” and “Various other questions, alluded to earlier, arise with regard to how entanglement is created …”, this directly correlates to undue experimentation factors (F) and (H) listed in MPEP §2164.01(a), namely “(F) The amount of direction provided by the inventor” and “(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure”.  In the specification, mention of quantum entanglement is made and limited to ¶4-6, 9, 19, 77, 81 and 82.  All of these paragraphs give only a broad functional description of the use/application of quantum entanglement, namely keeping layers/weights of a core deep learning model in sync with other external deep learning models.   There is absolutely no direction or guidance provided in the specification as to how to physically realize/create this quantum entanglement between layers.  There is not even a single mention or suggestion of a quantum bit (qu-bit), the basic unit of quantum information for quantum computing (see extrinsic evidence to Qubit - Wikipedia).  Creating qu-bits alone generally require sophisticated quantum-based physical hardware and can be implement in a wide variety of ways (see extrinsic evidence to Qubit – Wikipedia, “Physical implementations” section for an incomplete list of way to physical implement of Qubits).  Specific to creating quantum entanglement, extrinsic evidence to Quantum entanglement – Wikipedia provides an incomplete list of several ways to create quantum entanglement (see Quantum entanglement – Wikipedia, “Methods of creating entanglement” section).  For the application of quantum entanglement in computing in the manner in which Applicant is claiming, this would further require a quantum-base physical hardware design to be coupled to classical computational hardware and software, requiring non-trivial programming in which the specification again provides absolutely no direction or guidance.  Because of the numerous ways to design/implement such a complex quantum system, this creates undue experimentation.  Applicant provides no guidance and direction in the specification as to how to make this complex quantum system, relying completely on one of ordinary skill in the art to do so.   Thus, the factor (F) of “The amount of direction provided by the inventor” is effectively zero for how to physically realize the quantum entanglement claimed.  Per factor (H) of “The quantity of experimentation needed to make or use the invention based on the content of the disclosure”, as demonstrated in the extrinsic evidence, there are a multitude of different ways to generate qu-bits and create quantum entanglement.  Furthermore, there is non-trivial hardware/software engineering in coupling the fundamental quantum-based hardware system to classical computation systems in order to synchronizing deep learning model layers by quantum entanglement. Since there is zero direction or guidance in the specification as to how to do this, there is clearly a significant level of experimentation needed to make and physically realize the claim limitation of synchronizing layers of the core deep learning model with those of a plurality of external deep learning models using quantum entanglement.  
Regarding Examiner stating ”It is questionable how one of ordinary skill in the art can implement quantum entanglement for potentially large sets of data describing layers between the external deep learning models and the core deep learning model as quantum entanglement itself appears non-trivial.”  Examiner further alluded to the lack of enablement within the above Written Description section, where the specification provides no direction or guidance in how to answer: “Synchronization of potentially large sets of data describing layers of deep learning models is not apparent nor likely trivial. For example, general disclosure in figs. 5, 7 and ¶81 describe the application of quantum entanglement to keep in sync layers and associated weights between the external deep learning models and core deep learning model, but provides no detail on how the quantum entanglement is actually implemented. For instance, are nodes within each layer being enumerated by qu-bits such that qu-bits are synchronized between deep learning models by quantum entanglement? Are the associated weights of nodes within the layers being assigned values in qu-bits, and qu-bits being synchronized by quantum entanglement? How many qu-bits are being entangled? What is quantum mechanism creating the entanglements?”. The lack of direction or guidance in these fundamental questions that require answers in order to make the claimed invention cause undue experimentation that show lack of enablement.  They directly correlate to undue experimentation factors (F) and (H) listed in MPEP §2164.01(a).  To further elaborate, assuming Applicant is using qu-bits for the quantum entanglement (which, again, is not expressly stated in the specification), there is a fundamental inquiry as to whether it was even possible to have a sufficient number of entangled qu-bits to make and use the claimed limitation of synchronizing all the weights of the layers of the core deep learning model and with corresponding weights in multiple external deep learning models.  To highlight this quandary, extrinsic reference Model Compression and Acceleration for Deep Neural Networks to Cheng et al. teaches that deep learning models at the time of the invention in 2018 can have millions and even billions of parameters, e.g., weights and biases (see pg. 126, first paragraph of Cheng et al.: “Krizhevsky et al. [1] achieved breakthrough results in the 2012 ImageNet Challenge using a network containing 60 million parameters with five convolutional layers and three fully connected layers. Usually, it takes two to three days to train the whole model on the ImagetNet data set with an NVIDIA K40 machine. In another example, the top face-verification results from the Labeled Faces in the Wild (LFW) data set were obtained with networks containing hundreds of millions of parameters, using a mix of convolutional, locally connected, and fully connected layers [2], [3]. It is also very time-consuming to train such a model to obtain a reasonable performance. In architectures that only rely on fully connected layers, the number of parameters can grow to billions [4]”).  With no direction and guidance in how to make and use an underlying entanglement mechanism that can cover large datasets of parameters inherent to deep learning models such as those taught by Cheng et al. that contain large number of parameters, it would cause undue experimentation for one of ordinary skill in the art to make and use the claimed invention.  To put the quandary of how to quantum entangle large number of parameters of deep learning models in further context, extrinsic reference 18-qubit entanglement sets new record to Zyga is a reference published in the year the instant application was filed, which states that the experimental world record for the number of qubits was 18-qubits.  That translates to 218 bits of information, which is 262144 bits or 32kilobytes (32kB).  It is questionable how large amounts of parameters in deep learning models such as those cited in Zyga can be enumerated with only 32kB. The specification discusses using deep learning models to perform image recognition, such as images of animals (¶2,69).  Deep learning models for image recognition have large number of parameters.  Fig. 7 of the instant Drawing show a core deep learning model with having “4,892,169” total parameters.  There is no guidance or direction provided by the specification on how to make or use the claimed invention with a practically limited amount of qubits, e.g., 32kB.  Even if there exists ways to compress a deep neural network to reduce the number of parameters, the specification provides no direction and guidance.  As alluded above, other practical questions abound when dealing with quantum entanglement of layers in deep learning models as claimed.  For instance, it appears Applicant assumes layers can be entangled for long periods of time, i.e., when external deep learning models weights in particular layers are changed, the corresponding core deep learning model weights will be updated, this occurring indefinitely.  However, practically speaking in the real world, entanglement lifetime is limited and difficult to maintain for long periods of time.  Extrinsic reference Entanglement lifetime extended orders of magnitude using coupled cavities to Zyga teaches that “entanglement decays very quickly due to unavoidable interactions with the surrounding environment” and that at the time of Zyga publication in 2015, the entanglement lifetime appears to have been 10 milliseconds.  Without any direction and guidance in the specification as to how to maintain synchronization of quantum entangled layers for a long period of time, there is undue experimentation in attempting to maintain quantum entanglement of large number of weights/layers in different deep learning models for a long period of time.  Thus, the factor (F) of “The amount of direction provided by the inventor” is effectively zero for how to physically realize the quantum entanglement claimed.  Per factor (H) of “The quantity of experimentation needed to make or use the invention based on the content of the disclosure”, as demonstrated in the extrinsic evidence, there is a multitude of issues that require direction and guidance that would otherwise require tremendous and undue experimentation, such as how can large amounts of parameters intrinsic to deep learn models can be entangled where there is only a limited number of qu-bits that have been experimentally entangled, how to maintain entanglement for a long period of time, etc.
With regard to other undue experimentation factors, for factor (A) the breadth of the claims, the claim limitation simply claims the use of quantum entanglement as the method of synchronization.  As taught by extrinsic reference Quantum entanglement – Wikipedia, in the section titled “Methods of creating entanglement”, there are several ways to create quantum entanglement.  Without any direction and guidance to how to make and use quantum entanglement, there is undue experimentation.  For factor (B), the nature of the invention, and factor (C), the state of the prior art, the claimed invention involves quantum physics which is still a nascent field.  As alluded to by the various extrinsic references cited in the PTO-892, use of quantum entanglement and the state of development using quantum entanglement is still very much developing in a laboratory.  The nature of quantum physics is highly complex.  For factor (D), the level of one of ordinary skill in the art, extrinsic references of 18-qubit entanglement sets new record to Zyga and Entanglement lifetime extended orders of magnitude using coupled cavities to Zyga shows experts in the field setting records for the number of qubits able to be entangled as well as how long entanglement lifetimes can practically be achieved.  The claim invention appear to require capabilities beyond these records, which clearly indicate more direction and guidance is needed to be provided to one of ordinary skill in the art in order to make and use the invention, otherwise undue experimentation would be incurred.  For Factor (E), the level of predictability in the art, quantum physics is inherently stochastic, which by definition means working with random probability distributions or patterns that may be analyzed statistically, but may not be predicted precisely.  Thus, the level of predictability is not precise, requiring direction and guidance that would otherwise result in undue experimentation.  For Factor (G), the existence of working examples, Examiner is not aware of any working examples of synchronizing deep learning model layers as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show teachings with regard to quantum entanglement and synchronization between layers of deep learning models.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125